[exhibit1038a484930396_image1.gif] exhibit 10.38(a)





AMENDMENT NO.1
RATE PER ENGINE FLIGHT HOUR
ENGINE SERVICES AGREEMENT No. 1-3036849991-0


WHEREAS, GE Engine Services, LLC (hereinafter individually referred to as “GE”
or “Party”) and JetBlue Airways Corporation (hereinafter referred to as
“Customer” or “Party”) have entered into an OnPoint™ Solutions Rate Per Engine
Flight Hour Engine Services Agreement No. 1-164036430-1 dated May 1, 2013 (the
“Agreement”). Capitalized terms used herein but not defined in this Amendment
shall have the meaning ascribed to them in the Agreement.


WHEREAS, the Parties wish to amend the Agreement to reflect their mutual
agreement to (i) extend the Initial Term and to (ii) add scrap cause LLP
replacement in the Covered Services, beginning on January 1, 2014 (this
“Amendment”).


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree to the following:


1.
Article 2.1 – Term. The first sentence of Article 2.1 shall be deleted in its
entirety and replaced with the following:



Each Party’s obligation to perform will commence upon May 1, 2013 and such
obligation will continue, unless sooner terminated through June 30, 2024 (the
“Initial Term”).


2.
Article 3.1 – Covered Services. Article 3.1(b)(iv), shall be deleted in its
entirety and replaced with the following:



(1)
[***]



(2)
[***]





3.
Article 4.1 – Supplemental Work. Article 4.1(c)(xiii) of the Agreement shall be
deleted in its entirety and replaced with the following:



[***]


4.
Article 5.1 – Rate Per EFH Pricing. Article 5.1 of the Agreement shall be
deleted in its entirety and replaced with the following:



Rate per EFH Pricing. Unless otherwise stated, all rates and prices are in [***]
US Dollars. Rate Per EFH Services will be performed by GE at the Rate Per EFH as
follows:


Rate Per EFH: $[***] USD from the Effective Date through December 31, 2013.


Rate Per EFH: $[***] ([***] USD subject to escalation per Exhibit C) from
January 1, 2014.


5.
Article 5.2 - Rate Per EFH Parameters. Article 5.2 of the Agreement shall be
deleted in its entirety and replaced with the following:



The Rate Per EFH is predicated on the following parameters:



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
1

--------------------------------------------------------------------------------

[exhibit1038a484930396_image1.gif] exhibit 10.38(a)



Engines:




[***]
Utilization:




[***]
EFH/EFC Ratio:


[***]
Take-Off Derate:




[***]
Static Temperature Adjusted to Sea Level:


[***]



[***]


6.
Article 5.5(c) LLP Pricing. Article 5.5(c) of the Agreement shall be deleted in
its entirety and replaced with the following:



Customer replaces [***] with new LLP purchased exclusively from GE or LLP
retained by Customer for future use in its fleet per Article 7.7e.


7.
Article 7.7 – Parts Replacement Procedures. Article 7.7(e) of the Agreement
shall be deleted in its entirety and replaced with the following:



[***]




8.
Article 11.2 – Reconciliation. A new Subsection 11.2(c) shall be inserted as
follows:



Notwithstanding anything to the contrary, any Engines removed from the Agreement
due to lease return to the lessor per the schedule in exhibit M [***].


GE acknowledges that Customer, in its sole discretion, has the right at lease
return to provide to the lessor, the original engines installed on the airframe
or engine(s) that are the same make and model as the engine(s) originally
installed, or an improved model that is suitable for installation and use on the
airframe, and that has value, utility and remaining useful life, similar to the
engine(s) being replaced thereby.




9.
Exhibit B: Engines Covered is replaced in its entirety with a new Exhibited B,
as attached hereto, to reflect updated Engines Covered.



10.
Exhibit M: Engine Lease Return Dates shall be added to the Agreement, as
attached hereto.





All other terms and conditions contained in the Agreement which are not modified
by this Amendment No.1, shall remain in full force and effect.















[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
2

--------------------------------------------------------------------------------

[exhibit1038a484930396_image1.gif] exhibit 10.38(a)





IN WITNESS WHEREOF, this Amendment has been duly executed by each of the Parties
as of the day and year written below.




JETBLUE AIRWAYS CORPORATION
GE ENGINE SERVICES, LLC


/s/ Mark D. Powers


/S/ Michael P. Munz
SIGNATURE
SIGNATURE


Mark D. Powers


Michael P. Munz
PRINTED NAME
PRINTED NAME


Chief Financial Officer


GM – N. America Sales
TITLE
TITLE


12/22/2014


12/23/2014
DATE OF EXECUTION
DATE OF EXECUTION


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
3

--------------------------------------------------------------------------------

[exhibit1038a484930396_image1.gif] exhibit 10.38(a)



EXHIBIT B: ENGINES COVERED
[***]


Engine Serial Numbers (ESNs) listed below may be modified by future
acquisition/disposition and shall be updated and amended to this Agreement two
times per Calendar year by June 30 and December 30 annually.
No.
Engine Serial Number
No.
Engine Serial Number
No.
Engine Serial Number
No.
Engine Serial Number
No.
Engine Serial Number
1
424112
31
424563
61
994171
91
994283
121
994855
2
424113
32
424564
62
994175
92
994284
122
994879
3
424132
33
424587
63
994176
93
994294
123
994880
4
424137
34
424588
64
994177
94
994310
124
994881
5
424165
35
994123
65
994178
95
994311
125
994882
6
424166
36
994124
66
994179
96
994343
126
994919
7
424223
37
994125
67
994180
97
994344
127
994925
8
424225
38
994126
68
994188
98
994388
128
994926
9
424250
39
994127
69
994189
99
994389
129
994935
10
424252
40
994128
70
994191
100
994427
130
994948
11
424273
41
994129
71
994196
101
994428
 
 
12
424275
42
994130
72
994197
102
994506
 
 
13
424286
43
994134
73
994198
103
994508
 
 
14
424294
44
994135
74
994201
104
994512
 
 
15
424302
45
994136
75
994202
105
994513
 
 
16
424313
46
994141
76
994205
106
994589
 
 
17
424394
47
994142
77
994206
107
994590
 
 
18
424395
48
994143
78
994207
108
994645
 
 
19
424440
49
994144
79
994212
109
994647
 
 
20
424449
50
994147
80
994217
110
994659
 
 
21
424498
51
994148
81
994226
111
994664
 
 
22
424499
52
994155
82
994228
112
994695
 
 
23
424531
53
994157
83
994238
113
994696
 
 
24
424534
54
994159
84
994251
114
994718
 
 
25
424546
55
994160
85
994254
115
994719
 
 
26
424550
56
994162
86
994264
116
994720
 
 
27
424557
57
994164
87
994265
117
994726
 
 
28
424559
58
994167
88
994266
118
994727
 
 
29
424561
59
994168
89
994273
119
994728
 
 
30
424562
60
994169
90
994274
120
994729
 
 




[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
4

--------------------------------------------------------------------------------

[exhibit1038a484930396_image1.gif] exhibit 10.38(a)





Exhibit M
Engine Lease Return Dates Schedule
(may be modified between Customer and lessor pursuant to the underlying lease
agreement)
Count
Aircraft
Type
Lease End Date
Initial Engine Serial Numbers
1
N183JB
E190
[***]
E994123
E994128
2
N179JB
E190
[***]
E994125
E994126
3
N184JB
E190
[***]
E994127
E994124
4
N187JB
E190
[***]
E994129
E994130
5
N190JB
E190
[***]
E994134
E994136
6
N192JB
E190
[***]
E994143
E994144
7
N193JB
E190
[***]
E994147
E994148
8
N197JB
E190
[***]
E994160
E994162
9
N198JB
E190
[***]
E994155
E994157
10
N203JB
E190
[***]
E994159
E994164
11
N206JB
E190
[***]
E994167
E994168
12
N216JB
E190
[***]
E994169
E994171
13
N228JB
E190
[***]
E994175
E994188
14
N229JB
E190
[***]
E994177
E994178
15
N231JB
E190
[***]
E994180
E994179
16
N236JB
E190
[***]
E994191
E994217
17
N238JB
E190
[***]
E994176
E994196
18
N239JB
E190
[***]
E994197
E994198
19
N247JB
E190
[***]
E994201
E994202
20
N249JB
E190
[***]
E994205
E994206
21
N258JB
E190
[***]
E994207
E994212


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
5

--------------------------------------------------------------------------------

[exhibit1038a484930396_image1.gif] exhibit 10.38(a)



Count
Aircraft
Type
Lease End Date
Initial Engine Serial Numbers
22
N265JB
E190
[***]
E994226
E994228
23
N266JB
E190
[***]
E994265
E994266
24
N267JB
E190
[***]
E994273
E994274
25
N274JB
E190
[***]
E994254
E994264
26
N273JB
E190
[***]
E994284
E994283
27
N279JB
E190
[***]
E994310
E994311
28
N281JB
E190
[***]
E994343
E994344
29
N283JB
E190
[***]
E994389
E994388
30
N284JB
E190
[***]
E994427
E994428




[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
6